179DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,8,10,10,12-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choo et al (2022/0245967), Choo.

In regards to claim 1, Choo teaches a method comprising (abstract) [143-145] 
capturing, by an electronic mirroring device (fig. 15 (101)), a video feed received from a camera of the electronic mirroring device, the video feed depicting a user [144]; 

    PNG
    media_image1.png
    616
    646
    media_image1.png
    Greyscale

in response to capturing the video feed, evaluating a set of conditions for activating a hands-free mode of operating the electronic mirroring device “detect a predefined gesture from the photographed three-dimensional image. The predefined gesture may be a gesture for activating the display 130”; [144]
in response to determining that the set of conditions are satisfied, activating the hands-free mode of operating the electronic mirroring device [144]; and
 performing one or more functions on the electronic mirroring device based on detection of one or more gestures performed by the user in the video feed ([144] activating display). (fig. 22 -32-323))
4.	In regards to claim 19, Choo teaches, a system comprising (abstract): 
a processor of an electronic mirroring device configured to perform operations comprising (fig 15 (101, fig. 6 (130, 140 and 121)) : 
capturing, by an electronic mirroring device (fig. 6 (130, 140, and 121)), a video feed received from a camera of the electronic mirroring device [144], the video feed depicting a user (fig. 4 (mirror mode and user));

    PNG
    media_image2.png
    621
    653
    media_image2.png
    Greyscale

 in response to capturing the video feed evaluating a set of conditions for activating a hands-free mode of operating the electronic minoring device [144];
 in response to determining that the set of conditions are satisfied, activating the hands-free mode of operating the electronic mirroring device [144-150]; (fig. 22 -32-323))
and performing one or more functions on the electronic mirroring device based on detection of one or more gestures performed by the user in the video feed [144]. (fig. 22 -32-323))

In regards to claim 20, Choo teaches a non-transitory machine-readable storage medium comprising instructions that (abstract), when executed by one or more processors of a machine (fig. 6 (130, 140, and 121)), cause the machine to perform operations comprising: capturing, by an electronic mirroring device, a video feed received from a camera (fig. 6 (121)[144] of the electronic mirroring device, the video feed depicting a user (fig. 4 user); in response to capturing the video feed, evaluating a set of conditions for activating a hands-free mode of operating the electronic mirroring device [144]; in response to determining that the set of conditions are satisfied, activating the hands-free mode of operating the electronic mirroring device [144]; and performing one or more functions on the electronic mirroring device based on detection of one or more gestures performed by the user in the video feed [144-150] activate display.

5.	In regards to claim 8, Choo teaches a method of claim 1, further comprising evaluating the set of conditions by performing operations comprising: receiving input that selects an augmented reality experience from a plurality of augmented reality experiences (fig. 11 (130)) [127-132]; and determining that the selected augmented reality experience is associated with hands-free operations, wherein the set of conditions are satisfied in response to determining that the selected augmented reality experience is associated with the hands-free operations (fig. 16 moving closer [156-159]).
In regards to claim 10, Choo teaches a method of claim 1, wherein the one or more gestures performed by the user in the video feed include pointing one or more fingers of a hand towards an option displayed on a display of the electronic mirroring device (fig. 15 one finger towards display).
In regards to claim 12, Choo teaches a method of claim 1, further comprising: increasing a display attribute of a display of the electronic mirroring device in response to activating the hands-free mode of operating the electronic mirroring device [144-150] activating the display goes from nothing.
In regards to claim 13, Choo teaches a method of claim 12, wherein the display attribute comprises increasing brightness of the display. [144-150] activating the display goes from off to on. 
In regards to claim 14, Choo teaches a method of claim 12, wherein the display attribute comprises increasing a size of one or more graphical elements on the display. [144-150] activating the display goes from off to on and also 163).
In regards to claim 15, Choo teaches a method of claim 12, wherein the display attribute comprises activating a light around a border of the electronic mirroring device.(fig. 15 130 lights are turned on and the end of 130 form a border)
In regards to claim 16, Choo teaches a method of claim 1, wherein the electronic mirroring device comprises a stationary device in which a size of a display has a height that is greater than a height of the user, and wherein the camera is a front-facing camera that is on a same side as the display of the electronic mirroring device (fig. 4 100 bigger than the user and fig. 1 (121 and 130 side)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Choi et al (2017/0287060) hereinafter, Choi. 

In regards to claim 2, Choo fails to expressly teach a whole body mirror. 
	However, Choi teaches a whole body mirror (fig. 2 (221) Examine notes [0055] also a gesture for changing clothes). 

    PNG
    media_image3.png
    552
    808
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Choo to further include a whole body mirror of Choi in order to allow to user to see the full figure as this is particularly important when a user is deciding clothes to wear. 
Therefore, Choo in view of Choi teaches the method of claim 1, further comprising evaluating the set of conditions by performing operations comprising: receiving input that selects an on-screen option for performing the one or more functions (fig. 15 (gesture)); and analyzing the video feed to determine that a whole body of the user is depicted in the video feed ([140-150] Choo), wherein the set of conditions are satisfied in response to detecting presence of the whole body of the user in the video feed (fig. 16 user walking in Choo in view of fig. 2 (223 and 221)) Choi. 
In regards to claim 3, Choo in view of Choi teaches the method of claim 2, further comprising: displaying an animated indicator while the video feed is analyzed to determine that the whole body of the user is depicted in the video feed (fig. 2 221 Choi).
In regards to claim 6, Choo in view of Choi teaches method of claim 2, further comprising: determining that the camera comprises a front-facing camera; and determining that the front-facing camera is stationary.(fig. 15 121 and 122)) Choi
In regards to claim 17, see rational of claim 2, Choo in view of Choi teaches a method of claim 1, wherein the electronic mirroring device comprises a mobile device fixed on a camera stand, and wherein the camera is a front-facing camera that is on a same side as a display of the electronic mirroring device (fig. 2 (203/221) [0065-0068] Choi.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Choi et al (2017/0287060) hereinafter, Choi further in view of Gadre et al (2016/0063588) hereinafter, Gadre

In regards to claim 7, Choo and Choi fails to expressly teach the method of claim 2, wherein the on-screen option comprises a recording setting.
However, Gadre teaches wherein the on-screen option comprises a recording setting. (fig. 19 (1924)). 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Choo and Choi to further include wherein the on-screen option comprises a recording setting as taught by Gadre in order to keep in the user’s account [196)) 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Gadre et al (2016/0063588) hereinafter, Gadre

In regards to claim 11, Choo fails to teach the method of claim 1, wherein the one or more gestures performed by the user in the video feed include positioning a body part of the user over a display position of an option displayed on a display of the electronic mirroring device.
	However, Gadre teaches wherein the one or more gestures performed by the user in the video feed include positioning a body part of the user over a display position of an option displayed on a display of the electronic mirroring device.(fig. 18 and 19 1800 and 19000).
	It would have been obvious to one of oridnay skill in the art to modify the teachings of Choo to further include wherein the one or more gestures performed by the user in the video feed include positioning a body part of the user over a display position of an option displayed on a display of the electronic mirroring device as taught by Gadre in order to help the user shop. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Mouizina et al (2022/0192346) hereinafter, Mouizina.  

In regards to claim 9, Choo fails to teach the method of claim 8, further comprising displaying an exit option, wherein the hands-free mode of operating the electronic mirroring device is terminated in response to determining that the one or more gestures performed by the user in the video feed correspond to selection of the exit option.
However, Mousizina teaches comprising displaying an exit option, wherein the hands-free mode of operating the electronic mirroring device is terminated in response to determining that the one or more gestures performed by the user in the video feed correspond to selection of the exit option [0069-0075] (fig. 17b (54)).
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Choo to further include displaying an exit option, wherein the hands-free mode of operating the electronic mirroring device is terminated in response to determining that the one or more gestures performed by the user in the video feed correspond to selection of the exit option as taught by Mousizina in order to exit if the user changes their mind [125]. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Bramwell et al (11/055920) hereinafter, Bramwell. 

In regards to claim 18, Choo teaches a method of claim 1, wherein the electronic mirroring device comprises an eyewear device through which a user views a static mirror.
However, Bramwell teaches wherein the electronic mirroring device comprises an eyewear device through which a user views a static mirror (fig. 1a (110 and 112)).

    PNG
    media_image4.png
    834
    667
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Choo to further include wherein the electronic mirroring device comprises an eyewear device through which a user views a static mirror as taught by Bramwell in order to help tie together the real and artificial environment to the user. 
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT SITTA/           Primary Examiner, Art Unit 2694